Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 21 April 2021 for application number 17/236,035. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  4/21/21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,057,649. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, ‘649 discloses a method for providing a stream of a live video to a trigger-associated recipient, the method comprising: obtaining, by one or more processors, via a user device, a live video representative of an environment in which the user device is located; monitoring, by one or more processors, the environment for occurrence of one or more triggers; determining, by one or more processors, occurrence of a trigger of the one or more triggers based on the monitoring; selecting, by one or more processors, a set of recipients associated with the trigger of the one or more triggers, the set of recipients comprising recipients being selected as candidates to receive a stream of the live video based on the trigger; initiating, by one or more processors, streaming of the live video to a first recipient of the set of recipients based on the first recipient having a higher priority than a second recipient of the set of recipients; and streaming, by one or more processors, the live video to the second recipient of the set of recipients based on the first recipient being unavailable to receive the stream of the live video (claim 1).
Regarding claim 2, see teachings of claim 1.  ‘649 further discloses further comprising: selecting, by one or more processors, a filter associated with the set of recipients; and applying, by one or more processors, prior to streaming the live video to the first recipient, the filter associated with the set of 
Regarding claim 3, see teachings of claim 1.  ‘649 further discloses wherein the trigger of the one or more triggers comprises a spoken term, a voice print, a location, a temperature change, a motion, a person, an amount of time, a speech pattern, or an object (claim 3).
Regarding claim 4, see teachings of claim 1.  ‘649 further discloses wherein the monitoring of the environment comprises: performing, by one or more processors, image recognition or natural language processing on a feature of the live video to determine the occurrence of the trigger, the feature comprising a person, an object, or speech (claim 4).
Regarding claim 5, see teachings of claim 1.  ‘649 further discloses wherein the monitoring of the environment comprises: performing, by one or more processors, detection of a property of the environment to determine the occurrence of the trigger, the property comprising a temperature, a sound, a light, a location, a time, or a movement (claim 5).
Regarding claim 6, see teachings of claim 1.  ‘649 further discloses further comprising: determining, by one or more processors, occurrence of a stop trigger of the one or more triggers based on the monitoring, wherein the stop trigger is associated with a user-designated sensitive location; and terminating, by one or more processors, the stream of the live video to the recipients of the set of recipients based on the stop trigger (claim 6).
Regarding claim 7, see teachings of claim 1.  ‘649 further discloses further comprising: streaming, by one or more processors, the live video to multiple recipients of the set of recipients based on the multiple recipients having a characteristic associated with the trigger, the characteristic comprising a category assigned to the recipients or availability of the recipients to receive the stream of the live video.
Regarding claim 8, see teachings of claim 1.  ‘649 further discloses further comprising: streaming, by one or more processors, the live video to multiple recipients of the set of recipients based on (1) the multiple recipients of the set of recipients having a specified priority and (2) the multiple recipients of the set of recipients having a priority satisfying a priority threshold (claim 8).
Regarding claim 9, ‘649 discloses a non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause operations comprising: obtaining a live video representative of an environment; monitoring the environment for occurrence of one or more triggers; determining occurrence of a trigger of the one or more triggers based on the monitoring; selecting a set of recipients associated with the trigger of the one or more triggers, the set of recipients comprising recipients being selected as candidates to receive a stream of the live video based on the trigger; initiating streaming of the live video to a first recipient of the set of recipients based on the first recipient having a higher priority than a second recipient of the set of recipients; and streaming the live video to the second recipient of the set of recipients based on the first recipient being unavailable to receive the stream of the live video (claim 9).
Regarding claim 10, see teachings of claim 9.  ‘649 further discloses the operations further comprising: selecting a filter associated with the set of recipients; and applying, prior to streaming the live video to the first recipient, the filter associated with the set of recipients to the live video to modify the stream of the live video such that the stream of the live video comprises the stream of the modified stream (claim 10).
Regarding claim 11, see teachings of claim 9.  ‘649 further discloses wherein the trigger of the one or more triggers comprises a spoken term, a voice print, a location, a temperature change, a motion, a person, an amount of time, a speech pattern, or an object (claim 11).
Regarding claim 12, see teachings of claim 9.  ‘649 further discloses wherein the monitoring of the environment comprises: performing image recognition or natural language processing on a feature of the live video to determine the occurrence of the trigger, the feature comprising a person, an object, or speech (claim 12).
Regarding claim 13, see teachings of claim 9.  ‘649 further discloses the operations further comprising: determining occurrence of a stop trigger of the one or more triggers based on the monitoring, wherein the stop trigger is associated with a user-designated sensitive location; and terminating the stream of the live video to the recipients of the set of recipients based on the stop trigger (claim 13).
Regarding claim 14, see teachings of claim 9.  ‘649 further discloses the operations further comprising: streaming the live video to multiple recipients of the set of recipients based on the multiple recipients having a 
Regarding claim 15, see teachings of claim 9.  ‘649 further discloses the operations further comprising: streaming the live video to multiple recipients of the set of recipients based on (1) the multiple recipients of the set of recipients having a specified priority and (2) the multiple recipients of the set of recipients having a priority satisfying a priority threshold (claim 15).
Regarding claim 16, ‘649 discloses a non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause operations comprising: obtaining a live video representative of an environment via a user device; monitoring the environment for occurrence of one or more triggers; determining occurrence of a trigger of the one or more triggers based on the monitoring; selecting one or more recipients based on the trigger; performing one or more actions associated with the trigger and at least one recipient of the one or more recipients; determining occurrence of another trigger of the one or more triggers, wherein the other trigger is associated with a sensitivity-related attribute; and performing one or more other actions associated with the other trigger and the at least one recipient of the one or more recipients (claim 16).
Regarding claim 17, see teachings of claim 16.  ‘649 further discloses wherein the trigger of the one or more triggers comprises a spoken term, a voice print, a location, a temperature change, a motion, a person, an amount of time, a speech pattern, or an object (claim 17).
Regarding claim 18, see teachings of claim 16.  ‘649 further discloses wherein the one or more actions or the one or more other actions comprise streaming the live video to the at least one recipient or modifying the live video before streaming the live video to the one or more recipients (claim 18).
Regarding claim 19, see teachings of claim 16.  ‘649 further discloses wherein the one or more actions comprises streaming of the live video, and wherein the one or more other actions comprises terminating the streaming of the live video based on a determination that the user device is in a sensitive location (claim 29).
Regarding claim 20, see teachings of claim 16.  ‘649 further discloses wherein the monitoring of the environment comprises: performing image recognition or natural language processing on a feature of the live video to determine the occurrence of the trigger, the feature comprising a person, an object, or speech; and performing detection of a property of the environment to determine the occurrence of the trigger, the property comprising a temperature, a sound, a light, a location, a time, or a movement (claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486